Citation Nr: 1718465	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-07 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory/sinus disability, to include as due to exposure to asbestos.  

2.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to diabetes mellitus, type II, and peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1966 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional office in St. Louis, Missouri, which, in pertinent part, denied service connection for chronic sinusitis and reopened and denied service connection for duodenitis.  

This matter was before the Board in May 2014, at which time the claim of service connection for duodenitis was reopened and remanded for additional evidentiary development, including the proper diagnosis for the Veteran's current gastrointestinal disability and its etiology.  In addition, the claim of service connection for sinusitis was remanded for additional evidentiary development, including the current sinusitis disorder and its relation to the Veteran's military service.  

This matter was again before the Board in February 2015, at which time the claims were recharacterized to entitlement to service connection for a sinus disability, to include recurrent sinusitis due to exposure to asbestos and residuals of sinus surgery and entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), duodenitis, and irritable bowel syndrome (IBS), and remanded for additional development, including new VA examinations.  

In April 2016, the Board remanded the claims of service connection for a sinus disability and GERD for addendum medical opinions.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Respiratory Disability 

The Veteran filed a claim for chronic sinusitis and asserts that it is due to exposure to asbestos while he was in service.  The Veteran served in the Army as an automotive repairman, which is known to have involved asbestos exposure due to working with mechanical brakes for military vehicles.  Accordingly, exposure to asbestos has been conceded.  See 10/20/2008, VBMS, VA 21-526 Veterans Application for Compensation or Pension; 09/20/1971, VBMS, Certificate of Release or Discharge from Active Duty (e.g., DD 214, NOAA 56-16, PHS 1867); 01/19/2012, VBMS, Statement of Case (SOC), p. 44.  

The record reflects that throughout the appeal period the Veteran has been assessed with recurrent sinusitis, chronic sinusitis, and allergic rhinitis.  See 11/02/2011, Virtual VA Documents, CAPRI, pp. 128-129; 05/11/2016, VBMS, CAPRI, pp. 20, 2; 05/12/2015.  Although VA examinations and medical opinions were procured in June 2014, May 2015, and June 2016 to assess the etiology of the Veteran's sinusitis, there has been no opinion regarding whether allergic rhinitis had its onset or is otherwise etiologically related to his period of active service, including conceded exposure to asbestos.  

In light of the medical history, numerous opinions, and conceded asbestos exposure, the Board finds that a medical opinion by a pulmonologist and/or ears, nose, and throat (ENT) specialist, is necessary.  

Gastrointestinal Disability

The Veteran asserts that his gastrointestinal disability is secondary to his service connected diabetes mellitus, type II.  In support of this contention, a study from Clinical Diabetes was submitted indicating that individuals with type II diabetes mellitus were known to have a higher prevalence of GERD and recent studies have shown that neuropathy has a positive role in the development of GERD.  See 03/28/2017, VBMS, Appellate Brief (VSO IHP; Post remand Brief; Attorney Brief).  The Board notes that the Veteran is also service connected for peripheral neuropathy of the upper and lower extremities.  

The record reflects that throughout the appeal period the Veteran has been assessed with various gastrointestinal disabilities, including GERD, chronic constipation, history of duodenal irritability, and history of diverticulitis.  In addition, the Board previously expanded the Veteran's claim to include IBS, GERD, and duodenitis.  See 11/02/2011, Virtual VA Documents, CAPRI, p. 188; 06/09/2014, VBMS, C&P Exam, pp. 15, 12; 05/11/2016, VBMS, CAPRI, p. 110; 01/03/2012, VBMS, VA Examination; 05/12/2015, VBMS, C&P Exam.  

Pursuant to the Board's April 2016 remand instructions, a review of the record was performed by a VA examiner in June 2016 in order to determine if the Veteran's GERD was etiologically related to his military service or caused or aggravated by his diabetes mellitus.  In response, the VA examiner concluded that the Veteran's GERD was not related to his military service.  However, the VA examiner did not provide an opinion as to the additional gastrointestinal disabilities raised throughout this appeal period such as duodenitis, chronic constipation, IBS, and history of diverculitis.  

Furthermore, the June 2016 VA examiner found that it was less likely than not that the Veteran's service connected diabetes mellitus caused or aggravated his GERD.  As a basis for his opinion, the examiner indicated that GERD symptoms or complaints have not been reported by the Veteran.  The Board finds that this assertion is inconsistent with the record.  Specifically, in June 2013 the Veteran reported gas pressure and abdominal/gastrointestinal pain associated with his GERD.  See 03/16/2015, VBMS, CAPRI, p. 145.  Furthermore, the Board notes that in September 2012 the Veteran reported that he had stomach cramps when his blood glucose was elevated.  See 03/16/2015, VBMS, CAPRI, p. 190, 192.  In addition, he reported stomach pain and bloating associated with a hyperglycemic event in November 2010.  See 11/02/2011, Virtual VA Documents, CAPRI, pp. 42-43.  

Given the medical history, varying diagnoses, and numerous opinions, the Board finds that a medical opinion by a gastroenterologist is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the claims file to be reviewed by a pulmonologist and/or Ears, Nose, and Throat (ENT) specialist to determine the etiology of the Veteran's allergic rhinitis, sinusitis, or any respiratory disability.  The Board notes that an examination is not necessary, unless so determined by the specialist.  The claims folder, including this remand, must be reviewed by the specialist and such review should be noted in the medical opinion.  

The examiner is to identify all respiratory disabilities, including allergic rhinitis and sinusitis, identified during the pendency of the claim and provide an opinion to the following:

Is it at least as likely as not (50 percent probability or more) that the allergic rhinitis, sinusitis, and/or respiratory disability had its onset during the Veteran's period of active service and/or is otherwise related to his period of active service, including conceded exposure to asbestos?  

The examiner must provide a comprehensive rationale for each opinion provided.  Specifically, the examiner must discuss the Veteran's history noted in his service treatment records, including a head and chest cold in November 1966, green phlegm in December 1966, and a positive history of sinusitis noted during his enlistment examination.  See 10/20/2008, VBMS, STR, pp. 5, 11. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.   

2.  Send the claims file to be reviewed by a gastroenterologist to determine the etiology of the Veteran's gastrointestinal disability.  The Board notes that an examination is not necessary, unless so determined by the specialist.  The claims folder, including this remand, must be reviewed by the specialist and such review should be noted in the medical opinion.  

The examiner is to identify all gastrointestinal disabilities, including, GERD, chronic constipation, duodenitis, IBS, and history of diverticulitis, which were identified during the pendency of the claim and provide an opinion to the following:

a.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current gastrointestinal disability is caused by his service connected diabetes mellitus, type II, and/or peripheral neuropathy?  

b.  If not, is it at least as likely as not (probability of at least 50 percent) that the current gastrointestinal disability has been aggravated (permanently worsened beyond its natural progression) as a result of his service connected diabetes mellitus, type II, and/or peripheral neuropathy?  

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of the Veteran's gastrointestinal disability prior to aggravation?

c.  If the Veteran's gastrointestinal disability is not caused or aggravated by his diabetes mellitus, type II, or peripheral neuropathy, then is it at least as likely as not (probability of at least 50 percent) that the gastrointestinal disability had its onset and/or is otherwise related to his period of active service?  

The examiner must provide a comprehensive rational for each opinion provided.  Specifically, the examiner must discuss the Veteran's history of nausea, heart burn, and irritable duodenum as referenced in an October 1969 treatment record.  See 10/27/1969, VBMS, Medical Treatment Record- Government Facility.  Furthermore, a medical record dated in February 1970 indicated that the Veteran was treated from January 1968 to January 1970 for duodenitis.  See 02/04/1970, VBMS, Medical Treatment Record- Non-Government Facility.    In addition, the examiner must discuss the Veteran's complaints of bloating and stomach pain associated with hyperglycemia.  See 11/02/2011, Virtual VA Documents, pp. 42-43; 03/16/2015, VBMS, CAPRI, pp. 190, 192.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.   

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




